DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted that:
Claims 1, 3, 4, 6, 10-13 and 17-20 are amended.
Claim 5 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima (US 20060038651) in view of Aoki (US 20180226181 A1).
Regarding Claim 1:
Mizushima teaches a coil component comprising: 
a body (1, Fig. 4; para 0047) including an internal coil (6, Fig. 3; para 0047) and having an upper surface  (U1, Drawing: 1) and a lower surface (L1, Drawing: 1) opposing each other in a thickness (T, Drawing: 1) direction 5thereof and a first end surface and a second (S1, Drawing: 1) end surface (S2, Drawing: 1) opposing each other in a length direction (L, Drawing: 1)  thereof; 
a first external electrode (4A, Fig. 3; para 0068) connected to a first end (6C, Fig. 4; para 0048) of the internal coil; and 
a second external electrode (15A, Fig. 3; para 0068) connected to a second end (9, Fig. 4; para 0048) of 10the internal coil, 
not expressly labeled; i.e. left lower part of the body 1 in Fig. 4) of the lower surface of the body.

    PNG
    media_image1.png
    245
    392
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 4

Mizushima does not teach dummy external electrodes having shape and position symmetrical to the external electrodes relative to a longitudinal center line of the body, as claimed.
However, Aoki teaches dummy external electrodes (33b, 34b; Fig. 17; para 0112) having shape and position symmetrical (construed from word “rectangular” in para 0012) to the external electrodes (30a1, 30a2; Fig. 17; para 0112) relative to a longitudinal center line (see Drawing: 2) of the body. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have dummy external electrodes  having shape and position symmetrical to the external electrodes relative to provide a horizontally mounted coil element having a reduced thickness but is less prone to be broken (para 0011).	

    PNG
    media_image2.png
    415
    538
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 17

Regarding Claim 2:
As applied to claim 1, the modified Mizushima teaches wherein the first external electrode (4A) and the second external electrode (15A) protrude (construed from Fig. 3 and Drawing: 1) from the first side portion of the lower surface (L1) of the body and an outer portion of the first end surface (S1) of the body.  

Regarding Claim 3:
As applied to claim 2, Mizushima and Aoki further teach wherein the dummy external electrodes (33b, 34b; Aoki’s Fig. 17) protruding (Construed from Aoki’s Fig. 1 and 17) from an other side portion of the lower surface of the body opposing the first side portion and an outer portion of the second end surface of the body.

Regarding Claim 4:
As applied to claim 2, Mizushima and Aoki further teach wherein the dummy external electrodes are electrically insulated (Construed from Aoki’s disclosure in para 0112 that the winding 20 is not electrically connected to the dummy electrodes) from the internal coil.

Regarding Claim 6:
As applied to claim 3, Mizushima and Aoki further teach wherein the first external
(4A, Mizushima’s Fig. 3) and the second external electrode (15A, Mizushima’s Fig. 3) are formed on the first side portion of the lower surface of the body adjacent to the first end surface of the body, and 
the dummy external electrodes (33b, 34b; Aoki’s Fig. 17) are disposed on the second side portion of the lower surface of the body adjacent to the second end surface (left side of Aoki’s body 1 in Fig. 17) of the body

Regarding Claim 10:
Mizushima teaches a coil component comprising: 
a body (1, Fig. 4; para 0047) including an internal coil (6, Fig. 3; para 0047) and having an upper surface (U1, Drawing: 1) and a lower surface (L1, Drawing: 1) opposing each other in a thickness direction (T, Drawing: 1) 5thereof and a first end surface (S1, Drawing: 1) and a second end surface (S2, Drawing: 1) opposing each other in a length direction (L, Drawing: 1) thereof; 
a first external electrode (4A, Fig. 3; para 0068) connected to a first end of the 
internal coil; and 
a second external electrode (15A, Fig. 3; para 0068) connected to a second end of 10the internal coil, 
wherein the first external electrode and the second external electrode are formed on the first end surface (not expressly labeled; i.e. left lower part of the body 1 in Fig. 3) of the body
Mizushima does not teach first and second dummy external electrodes having shape and position symmetrical respectively to first and second external electrodes relative to a longitudinal center line of the body, as claimed.
However, Aoki teaches first (33b, Fig. 17; para 0112) and second (34b; Fig. 17; para 0112) dummy external electrodes having shape and position symmetrical (construed from word “rectangular” in para 0012) respectively to first and second external electrodes (30a1, 30a2; Fig. 17; para 0112) relative to a longitudinal center line (see Drawing: 2) of the body. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have first and second dummy para 0011).	

Regarding Claim 11:
As applied to claim 10, Mizushima and Aoki further teach wherein the first  and the second dummy external electrodes (33b, 34b; Aoki’s Fig. 17) are disposed on the second end surface (left side of Aoki’s element 1 in Fig. 1) of the body

Regarding Claim 12:
As applied to claim 11, Mizushima and Aoki further teach the first external electrode (4A, Mizushima’s Fig. 3) and the second external electrode (15A, Mizushima’s Fig. 3) are disposed on an outer portion (left lower part of the body 1 in Fig. 4) of the body across a first side portion of the lower surface (L1, Mizushima’s Drawing: 1) of the body and the first end surface (S1, Mizushima’s Drawing: 1) of the body.  

Regarding Claim 13:
As applied to claim 12, Mizushima and Aoki further teach the first and second dummy external electrodes ((33b, 34b; Aoki’s Fig. 17) are disposed on an outer portion of the body across a second side portion of the lower surface of the body opposing the first side portion and the second end surface of the body. 

Regarding Claim 17:
Mizushima teaches a coil component comprising: 
an internal coil (6, Fig. 3; para 0047) shaped as a spiral around a central axis (7, in Fig. 3; para 0048) and having a first end and a second end disposed on a same side of the central axis (construed from Fig. 3); 
a body (1, Fig. 4; para 0047) enclosing the internal coil;  
a first external electrode (4, Fig. 3) connected to a first end of the 
internal coil and disposed on a first external surface of the body; and 
15A, Fig. 3; para 0068) connected to a second end of the internal coil and disposed on the first external surface of the body, the second external electrode being disposed on the same side of the central axis as the first external electrode (construed from Fig. 3-4).
Mizushima does not teach a dummy external electrode having shape and position symmetrical to at least one of the first external electrode and the second external electrode relative to a longitudinal center line of the body, as claimed.
However, Aoki teaches a dummy external electrode (33b, 34b; Fig. 17; para 0112) having shape and position symmetrical (construed from word “rectangular” in para 0012) to at least one of the first external electrode and the second external electrode (30a1 or 30a2; Fig. 17; para 0112) relative to a longitudinal center line of the body (see Drawing: 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dummy external electrode having shape and position symmetrical to at least one of the first external electrode and the second external electrode relative to a longitudinal center line of the body to provide a horizontally mounted coil element having a reduced thickness but is less prone to be broken (para 0011).	

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sado et al. (US 20170092410) in view of Aoki (US 20180226181 A1).
This is a separate rejection where reference Sado is to reject claims 17-18.
Regarding Claim 17:
Sado teaches a coil component comprising: 
an internal coil (50, Fig. 1B; para 0063) shaped as a spiral around a central axis (not expressly labeled; i.e. center point of the coil 50 in Fig. 1A) and having a first end (56) and a second end (58) disposed on a same side of the central axis (construed from Fig. 1A); 
a body (40 and 20 formed the body in Fig. 1B; para 0068) enclosing the internal coil;  
a first external electrode (60, Fig. 1C; para 0064) connected to a first end of the 
29, Fig. 1C) of the body; and 
a second external electrode (62, Fig. 1C; para 0064) connected to a second end of the internal coil and disposed on the first external surface of the body, the second external electrode being disposed on the same side of the central axis as the first external electrode (construed from Fig. 1C).
	Sado does not teach a dummy external electrode having shape and position symmetrical to at least one of the first external electrode and the second external electrode relative to a longitudinal center line of the body, as claimed.
However, Aoki teaches a dummy external electrode (33b, 34b; Fig. 17; para 0112) having shape and position symmetrical (construed from word “rectangular” in para 0012) to at least one of the first external electrode and the second external electrode (30a1 or 30a2; Fig. 17; para 0112) relative to a longitudinal center line of the body (see Drawing: 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dummy external electrode having shape and position symmetrical to at least one of the first external electrode and the second external electrode relative to a longitudinal center line of the body to provide a horizontally mounted coil element having a reduced thickness but is less prone to be broken (para 0011).	

Regarding Claim 18:
As applied to claim 17, Sado teaches further comprising a dummy (64, Fig. 1C; para 0068) external electrode disposed on the first external surface on an opposite side of the central axis as the first and second ends of the internal coil.  

Regarding Claim 19:
As applied to claim 18, Sado and Aoki further teach the dummy external
electrode is electrically insulated (Construed from Aoki’s disclosure in para 0112 that the winding 20 is not electrically connected to the dummy electrodes) from the internal coil.  

Regarding Claim 20:
As applied to claim 17, Sado and Aoki further teach the dummy external electrode dummy external electrode (33b or 34b; Aoki’s Fig. 17; para 0112) is disposed on a second external surface (left side of Aoki’s element 1 in Fig. 17) opposite the first external surface (right side of Aoki’s element 1 in Fig. 17) with respect to the central axis.


Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima in view of Aoki and further in view of Taniguchi et al. (US 20170162317 A1).
Regarding Claim 7, 14:
As applied to claim 1 and 10, Mizushima teaches a first internal electrode pattern (E1, Drawing: 1) connected to the first end of the internal coil and the first external electrode; and a second internal electrode pattern (E2, Drawing: 1) connected to the second end of the internal coil and the second external electrode.  
	Mizushima and Aoki do not teach wherein the internal coil includes: a plurality of coil patterns formed on a plurality of body sheets respectively; at least one via electrode penetrating through at least one insulating layer formed between the plurality of body sheets, as claimed;
	However, Taniguchi teaches the internal coil includes: a plurality of coil patterns (13-14, Fig. 5; para 0056) formed on a plurality of body sheets (17a-17e, Fig. 7; para 0059) respectively; at least one via electrode (19a-19b, Fig.7; para 0055) penetrating through at least one insulating layer formed between the plurality of body sheets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of coil patterns formed on a plurality of body sheets respectively; at least one via electrode penetrating through at least one insulating layer formed between the plurality of body sheets to reduce a possibility of the occurrence of a short circuit of the power supply circuit unit in its entirety (para 0024).

Regarding Claim 8, 15:
As applied to claim 7 and 10, modified Mizushima teaches an exposed shape (see Drawing: 1) of the first internal electrode pattern corresponds to an exposed shape of the second internal electrode pattern (construed from Drawing: 1).

Regarding Claim 9, 16:
As applied to claim 8 and 10, modified Mizushima teaches wherein a shape (E1) of the first internal electrode pattern is different (construed from Drawing: 1) from a shape of the second internal electrode pattern (E2).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837